I concur in the conclusion reached by Mr. Justice WIEST in relation to benefits.
I cannot, however, yield assent to his holding that "the city of Mt. Clemens is wholly within Clinton township." Under our statutes (1 Comp. Laws 1915, §§ 2047, 3304), "The inhabitants of each organized township shall be a body corporate" and "Each organized city shall be a body corporate."
The act (Act No. 308, Local Acts 1879) incorporating the city of Mt. Clemens reads in part as follows:
"That the following described territory in the county of Macomb and State of Michigan bounded and described as follows * * * be and the same is incorporated and made, constituted and organized into a city to be known as the city of Mount Clemens."
This act did not in terms detach lands from the township of Clinton. It incorporated certain territory in the county of Macomb into a city and vested in its inhabitants all the powers, rights, and privileges conferred on cities by the general laws of the State. The territory thus incorporated then ceased to be a part of the township. Its inhabitants then became a body corporate, and were no longer residents of the township of Clinton.
FEAD, C.J., and NORTH, J., concurred with SHARPE, J. *Page 247